Rule XIV of the Appellate Division, Fourth Department, is hereby amended so as to read as follows: “Rule XIV. Motions for reargument and leave to appeal. Motions for reargmnent and for leave to appeal to the Court of Appeals will be heard only on notice to the adverse party, stating briefly the ground upon which a reargmnent is asked, or upon which leave to appeal is desired, and such motions may be submitted upon five copies of printed or typewritten papers and briefs, stating concisely the points supposed to have been overlooked or misapprehended by the court, or the questions of law sought to be reviewed upon appeal to the Court of Appeals, with proper reference to the particular portion of the case and the authorities relied upon, with a copy of the opinion, if any, delivered by the court in deciding the case. Oral argument on such motions will not be heard, and it is unnecessary for counsel to appear on such motions. They may be submitted by mailing papers to the clerk.”